DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 18-26, and 31- 33 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tirunagari (US 2012/0041914).
As per claims 1, 18, 32 and 33, Tirunagari teaches a system comprising: 
a system controller (fig. 7, 730) coupled to a processing system (fig. 7, 770), the processing system coupled to a memory system (fig. 7, 710, 720, 772, 775); and 
a learning system coupled to the system controller (fig. 7, 732, 734, 736), the learning system configured to identify, via a machine learning process, variations on a manner for altering memory access of the memory system to meet at least one goal (fig. 1, [0045])), 
the system controller configured to apply the variations identified to the processing system, the machine learning process configured to employ at least one monitored parameter to converge on a given variation of the variations identified and applied, the at least one monitored parameter affected by the memory access, the given variation enabling the at least one goal to be met ([0031]-[0032]; wherein the neural network selects a s second caching algorithm for the application, dependent on the results of the monitoring.  For example, if any of the monitored parameters indicates an unacceptable level of performance, a deterioration of performance, or a change in the hardware or software parameters of the system that may affect the performance of the application, the hidden layer of the neural network may be configured to determine a more suitable caching algorithm for the application, based on the current state and/or the value of one or more of the monitored parameters).
As per claims 2 and 19, Tirunagari teaches wherein the at least one goal is associated with memory utilization, memory latency, throughput, power, or temperature within the system, or combination thereof ([0021], lines 12-20).
As per claims 3, 20, Tirunagari teaches wherein the manner includes altering at least one memory address, memory access order, memory access pattern, or a combination thereof ([0018] describes altering the caching policy which includes memory addresses and the memory access pattern of the data stored within the cache; also see [0022]-[0023] describing other inputs and altering based on these inputs), and wherein the variations identified include variations on the at least one memory address, memory access order, memory access pattern, or combination thereof ([0018]; [0022]-[0023]).
As per claims 4 and 21, Tirunagari teaches wherein the manner includes relocating or invalidating data in the memory system and wherein the variations identified include variations on the relocating, invalidating, or combination thereof ([0018] includes how data is evicted from the cache (i.e. relocated)).
As per claims 5 and 22, Tirunagari teaches wherein the manner for altering the memory access is based on a structure of the memory system ([0035], lines 15-20 describe altering the cache size, type, etc).
As per claims 6 and 23, Tirunagari teaches wherein applying the variations identified to the processing system includes modifying an instruction flow, instruction pipeline, clock speed, voltage, idle time, field programmable gate array (FPGA) logic, or combination thereof, of the processing system (fig. 1, 140 wherein in order to replace one algorithm with another there would be a modification of instruction flow).
As per claim 7, Tirunagari teaches wherein the system controller is further configured to perform the modifying or to transmit at least one message to the processing system which, in turn, is configured to perform the modifying ([0023]).
As per claims 8 and 25, Tirunagari teaches wherein the at least one monitored parameter includes memory utilization, temperature, throughput, latency, power, quality of service (QoS), the memory access, or combination thereof ([0038]).
As per claims 9 and 24, Tirunagari teaches at least one monitoring circuit configured to produce the at least one monitored parameter by monitoring at least one parameter associated with the memory access, periodically, over time (As illustrated via the flowchart in fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirunagari as applied to claim 9 above, and further in view of Hyojin Choi et al. “Memory access pattern-aware DRAM performance model for multi-core systems”, Performance analysis of systems and software (ISPASS), 2011 IEEE International Symposium on IEEE 10 April 2011 (2011-04-10), pages 66-75, XP031863896, DOI 10.1109/ISPASS 2011.5762716, ISBN 978-1-61284-367-4 (hereafter Choi).

As per claim 10, Tirunagari teaches all the limitations of claim 9.  Tirunagari does not explicitly teach wherein the system is a physical system or a simulated system model of the physical system, wherein the simulated system model is cycle-accurate relative to the physical system, wherein the at least one monitoring circuit is at least one physical monitoring circuit or at least one simulated monitoring circuit model of the at least one physical monitoring circuit of the physical system or simulated system model, respectively.
However, Choi teaches wherein the system is a physical system or a simulated system model of the physical system, wherein the simulated system model is cycle-accurate relative to the physical system, wherein the at least one monitoring circuit is at least one physical monitoring circuit or at least one simulated monitoring circuit model of the at least one physical monitoring circuit of the physical system or simulated system model, respectively (Abstract).
It would have been obvious before the effective filing date of the claimed invention to have combined the model of Choi with the system and methods of Tirunagari because provides information of timing optimization (Abstract).
Claim(s) 11-12 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirunagari as applied to claims 1 and 18 above, and further in view of Tarak K Patra et al., Neural-Network-Biased Genetic Algorithms for Materials Design: Evolutionary Algorithms That Learn (December 20, 2016)(hereafter Patra).
As per claims 11 and 26, Tirunagari teaches all the limitations of claims 1 and 18.  Tirunagari does not explicitly teach wherein the machine learning process is configured to employ a genetic method in combination with a neural network.  However, Tarak teaches wherein the machine learning process is configured to employ a genetic method in combination with a neural network (page 98, Neural-Network-Biased Genetic Algorithm).
It would have been obvious before the effective filing date of the claimed invention to have combined the Genetic method of Patra with the system and method of Tirunagari because it provides the opportunity to learn from accumulated data, in contrast to standard genetic algorithms (page 99, lines 22-27)
As per claims 12 and 27, Patra teaches wherein the variations identified include populations of respective trial variations, wherein the genetic method is configured to evolve the populations on a population-by-population basis, wherein the learning system is further configured to transmit, on the population-by-population basis, the populations evolved to the system controller, and wherein, to apply the variations identified, the system controller is further configured to apply the respective trial variations of the populations evolved to the processing system on a trial-variation-by-trial-variation basis (page 100, lines 7-25).

Allowable Subject Matter
Claims 13-17 and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139